The Court said: What has been said in Sindall v. Mayor andCity Council, ante, p. 526, applies also to this case. There is, however, one additional circumstance to be mentioned. The amount of taxes claimed by the city from the appellants is *Page 751 
only seven dollars and thirty-two cents. The appellants seek an injunction to restrain the collection of that sum. Under Art.16, § 91 of the Code, the amount involved is not sufficient to give a Court of equity jurisdiction. The section reads: "The Court of equity in this State shall not hear, try, determine or give relief in any cause, matter or thing wherein the original debt or damages does not amount to twenty dollars." In Reynolds
v. Howard, 3 Md. Ch. Dec. 333, a bill in equity was filed by the purchaser of real estate to restrain two of the five vendors from proceeding with suits at law for the collection of their shares of the unpaid purchase-money, until the proportion of taxes which these two vendors owed on the land sold by them was paid by them. The amount of unpaid taxes was less than twenty dollars, and on that ground the bill of complaint was dismissed. We do not see how the plaintiffs in this case can maintain a bill in equity to restrain the collection of a debt which amounts to only seven dollars and thirty-two cents. The decree dismissing the bill must therefore be affirmed.